Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                                Oct 22 2014, 10:21 am
the defense of res judicata, collateral
estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

SAMUEL J. BEASLEY                                    GREGORY F. ZOELLER
Muncie, Indiana                                      Attorney General of Indiana

                                                     CHANDRA K. HEIN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

BRYAN M. STRICKLER,                                  )
                                                     )
        Appellant-Defendant,                         )
                                                     )
                vs.                                  )       No. 18A02-1401-CR-42
                                                     )
STATE OF INDIANA,                                    )
                                                     )
        Appellee-Plaintiff.                          )


                      APPEAL FROM THE DELAWARE CIRCUIT COURT
                          The Honorable Kimberly S. Dowling, Judge
                               Cause No. 18C02-1112-FA-12


                                          October 22, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                        Case Summary

       Bryan Strickler appeals his 100-year sentence for two counts of Class A felony

child molesting. We affirm.

                                             Issues

       The issues before us are:

               I.       whether the trial court abused its discretion in
                        sentencing Strickler; and

               II.      whether his sentence is inappropriate.

                                             Facts

       In August 2011, Ashley Stapert began living with a long-time friend, Nikki

Chambers, at Chambers’s apartment in Muncie. Chambers had a daughter, J.F., who was

born in May 2011. In October 2011, Strickler, Stapert’s boyfriend, also moved in.

Chambers would often leave J.F. in Stapert and Strickler’s care while she worked during

the daytime.        J.F. also sometimes slept at night near Strickler and Stapert in the

apartment’s living room.

       Late in the night of November 7, 2011, or early morning of November 8, Stapert

awoke to see Strickler lying naked on the floor behind J.F., who also was naked. Stapert

could see that Strickler’s penis was near J.F.’s buttocks. Strickler then threatened to hit

Stapert if she did not join him on the floor with J.F.           Stapert obliged, then began

performing oral sex on and placed her finger inside J.F.’s vagina while Strickler remained

behind J.F., holding her. This continued for about five minutes. Stapert then ended her

participation, and she did not witness any additional conduct by Strickler.


                                               2
        The next morning, Stapert told Chambers what had happened. 1 Chambers kicked

Stapert and Strickler out of the house. J.F., meanwhile, had gone to visit her father.

Later in the day, J.F.’s father called Chambers to tell her that he had observed red bumps

that looked like hemorrhoids near her anus. Chambers then called police and told J.F.’s

father to take her to the hospital. At Riley’s Children’s Hospital in Indianapolis, the red

bumps were diagnosed as genital warts. According to Stapert, Strickler also had genital

warts around this same time. J.F. also had an anal fissure and was constipated, both of

which may be indicators of sexual abuse, but the doctor who examined J.F. could not

determine whether she had suffered “acute trauma” from such abuse. Ex. 2. Strickler

later admitted to a friend that he had “done something” to J.F., but he claimed that he had

been forced to do so by Stapert, whom Strickler claimed to be afraid of due to her violent

tendencies. Tr. p. 136.

        The State charged Strickler with one count of Class A felony child molesting and

one count of Class A felony attempted child molesting. The first count alleged that

Strickler had performed oral sex on J.F., while the second count alleged that Strickler had

rubbed his penis on J.F.’s buttocks. After a bench trial, Strickler was convicted as

charged. Although there was no evidence that Strickler had performed oral sex on J.F.,

his conviction on that charge apparently was based on accomplice liability for Stapert’s

actions.




1
 Stapert indicated in her testimony that she told Chambers about the molestation; Chambers testified that
Stapert originally said that Strickler had tried to “smother” J.F. Tr. p. 150.


                                                   3
       After conducting a sentencing hearing, the trial court issued a detailed sentencing

statement that noted fifteen aggravating circumstances and four mitigating circumstances.

Among the aggravating circumstances, the trial court found:

              7.     The Crime is particularly devastating to the victim in
              that she will live with the long term physical effects of a
              sexually transmitted disease as a result of being sexually
              abused . . .

              8.     The Defendant was in a position having care and
              control of the victim of the offense, to wit: fulfilling the role
              of caregiver and a trusted family friend having a duty to
              protect her from this type of criminal behavior . . .

                                         *****

              11.   The harm or injury of [sic] damage suffered by the
              victim was both significant and greater than the elements
              necessary to prove the elements of the offense . . . .

App. p. 256. Included among the mitigators, the trial court noted Strickler’s lack of prior

criminal convictions and his “possible learning disability and a possible mental health

issue . . . .” Id. The trial court imposed the maximum sentence of fifty years for each

conviction, to be served consecutively. Strickler now appeals.

                                         Analysis

       Strickler makes distinct arguments both that the trial court abused its discretion in

sentencing him and that his sentence is inappropriate. We engage in a four-step process

when evaluating a sentence. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007). First,

the trial court must issue a sentencing statement that includes “reasonably detailed

reasons or circumstances for imposing a particular sentence.” Id. Second, the reasons or

omission of reasons given for choosing a sentence are reviewable on appeal for an abuse

                                             4
of discretion. Id. Third, the weight given to those reasons, i.e. to particular aggravators

or mitigators, is not subject to appellate review. Id. Fourth, the merits of a particular

sentence are reviewable on appeal for appropriateness under Indiana Appellate Rule 7(B).

Id. Even if a trial court abuses its discretion by not issuing a reasonably detailed

sentencing statement or in its findings or non-findings of aggravators and mitigators, we

may choose to review the appropriateness of a sentence under Rule 7(B) instead of

remanding to the trial court. See Windhorst v. State, 868 N.E.2d 504, 507 (Ind. 2007).

                                  I. Abuse of Discretion

       An abuse of discretion in identifying or not identifying aggravators and mitigators

occurs if it is “‘clearly against the logic and effect of the facts and circumstances before

the court, or the reasonable, probable, and actual deductions to be drawn therefrom.’” Id.

at 490 (quoting K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006)). Additionally, an abuse

of discretion occurs if the record does not support the reasons given for imposing

sentence, or the sentencing statement omits reasons that are clearly supported by the

record and advanced for consideration, or the reasons given are improper as a matter of

law. Id. at 490-91.

       Strickler challenges the trial court’s finding that he gave J.F. a sexually transmitted

disease, which formed the basis of aggravators seven and eleven listed above.              In

particular, he notes the undisputed evidence in the record that genital warts, which are

caused by a strain of human papillomavirus (“HPV”), have an incubation period of not

less than two to three weeks after infection and will not be visible before that time. This

evidence came from a nurse’s testimony and reports prepared by the Centers for Disease

                                              5
Control and Prevention and medical researchers. Thus, Strickler asserts he could not

have been the cause of the genital warts observed on J.F. on November 8, 2011, because

the incident for which he was convicted occurred during the previous night; the genital

warts would have to have been related to an exposure to HPV that occurred at least two

to three weeks previously.

       We agree that, as a scientific matter of fact, the genital warts observed on J.F. on

November 8, 2011, could not have resulted from the actions of Strickler during the

previous night. However, Strickler moved into Chambers’s residence several weeks

previously and had been assisting with J.F.’s care and had access to her during that time

period.   Strickler does not deny that he had genital warts during this time period.

Although Strickler was not charged with any other molestations of J.F. and Stapert did

not testify about any other incidents during trial, she did tell police, in a statement

admitted into evidence, that Strickler had molested J.F. on other occasions. The trial

court was not forbidden from inferring that Strickler may have committed earlier acts

against J.F.   See Vermillion v. State, 978 N.E.2d 459, 468 (Ind. Ct. App. 2012)

(reaffirming that trial courts may rely upon uncharged misconduct as an aggravating

circumstance). Thus, the conclusion that Strickler was the cause of J.F.’s genital warts is

not clearly against the logic and effect of the circumstances before the trial court. The

trial court did not abuse its discretion in relying on that fact as the basis for two of its

aggravating circumstances.

       Strickler also asserts that the trial court abused its discretion in finding that he was

a “caregiver and a trusted family friend” of Chambers’s as stated in the eighth

                                              6
aggravating circumstance. App. p. 256. He notes that although Stapert had known

Chambers for a long time, he was essentially a stranger to Chambers before he moved in.

Regardless, Chambers did entrust Strickler with the care of J.F. for extended periods of

time.   Courts have upheld abuse of a position of trust as a legitimate aggravating

circumstance in similar situations. See Martin v. State, 535 N.E.2d 493, 498 (Ind. 1989)

(affirming that defendant was in position of trust when he beat his live-in girlfriend’s son

to death while babysitting); Shaffer v. State, 674 N.E.2d 1, 9 (Ind. Ct. App. 1996)

(affirming that defendant was in a position of trust over children he molested, whom his

wife babysat in her and defendant’s home), trans. denied. Even if the extent to which

Strickler occupied a position of trust in Chambers’s home and over J.F. was debatable,

we cannot re-evaluate the weight that a trial court decides to place on a proper

aggravating circumstance. 2 See Anglemyer, 868 N.E.2d at 491. The trial court did not

abuse its discretion with respect to this aggravating circumstance.

                                      II. Inappropriateness

        We now assess whether Strickler’s sentence is inappropriate under Appellate Rule

7(B) in light of his character and the nature of the offense. See Anglemyer, 868 N.E.2d

at 491. Although Rule 7(B) does not require us to be “extremely” deferential to a trial

court’s sentencing decision, we still must give due consideration to that decision.

Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also understand and

recognize the unique perspective a trial court brings to its sentencing decisions. Id.


2
  In any case, the trial court said it only was giving “some weight,” not “significant weight,” to this
aggravating circumstance. See App. p. 256.
                                                  7
“Additionally, a defendant bears the burden of persuading the appellate court that his or

her sentence is inappropriate.” Id.

        The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and myriad other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B),

we may consider all aspects of the penal consequences imposed by the trial court in

sentencing the defendant, including whether a portion of the sentence was suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

        Regarding the nature of the offense, Strickler was allowed to live in Chambers’s

apartment and was entrusted with the care of Chambers’s six-month-old daughter. In

return, Strickler took advantage of the situation to perform sexual acts upon a fragile

infant on at least one occasion, if not more. Strickler also forced Stapert to join in his

heinous acts by making physical threats against her. 3 Ultimately, he passed along his

HPV infection to a baby. Chambers noted she will have to one day tell J.F. what

3
  Strickler questions Stapert’s credibility on this point, but we must view the evidence in a light most
favorable to the judgment.


                                                   8
happened because of the HPV infection and the risk it may pose to J.F. in the future. 4

Even after Strickler’s conviction and in pre-sentencing discussions with a probation

officer, Strickler continued to insist that Stapert had forced him to molest J.F. This

reveals a failure to accept complete responsibility for his own actions.

        As for Strickler’s character, he was twenty-three at the time of the offense and

these are his first criminal convictions. He has pending charges for three misdemeanor

offenses allegedly committed before the molestations.                   There was some evidence

presented that Strickler may have a learning disability and have some unspecified mental

health issues, but their relation to the offense are unclear.

        Strickler contends that his case compares favorably to others in which our supreme

court reduced sentences for child molestation. In exercising our power to review and

revise sentences, we may compare sentences of those convicted of the same or similar

offenses, although such comparison is not required. Corbally v. State, 5 N.E.3d 463,

471-72 (Ind. Ct. App. 2014). The first case Strickler cites is Rivers v. State, 915 N.E.2d
141 (Ind. 2009). In that case, the trial court imposed consecutive thirty-year sentences

for two counts of Class A felony child molesting, but our supreme court ordered that they

be served concurrently. Rivers, 915 N.E.2d at 144. The defendant in that case had no

other criminal history and had molested his seven or eight-year-old niece, with whom the

defendant had otherwise had a positive relationship before the molestation occurred.

There was no indication in the opinion that the niece had been physically injured by the
4
  The evidence from the CDC and medical research reports is unclear as to the extent to which J.F.’s
future health is threatened by the HPV infection, but it seems clear that there is a risk. Thankfully, the
medical documents indicate that the strain of HPV that causes genital warts is different from the strain
associated with cancer.
                                                    9
acts, which occurred very close in time, and the defendant committed no other

molestations for seven years before the niece disclosed what had happened.

       The second case is Monroe v. State, 886 N.E.2d 578 (Ind. 2008). The defendant

in that case received a total 100-year sentence for five counts of Class A felony child

molesting, which our supreme court ordered reduced to a total aggregate term of fifty

years. Monroe, 886 N.E.2d at 581. The facts of the case revealed the defendant had

repeatedly molested a child of his live-in-girlfriend for two years, when the victim was

between the ages of seven and nine; as in Rivers, there is no indication in the opinion that

the victim sustained any injuries, aside from those inherent in molestation.                       The

defendant’s criminal history consisted only of driving-related misdemeanors.                       Our

supreme court stated that the defendant’s position of trust over the victim warranted an

aggravated sentence, but also noted, “the five counts of child molestation were identical

and involved the same child,” and it could not discern a reason for imposing consecutive

sentences. Id. at 580.

       The final case is Buchanan v. State, 767 N.E.2d 967 (Ind. 2002). There, the trial

court imposed a maximum fifty-year sentence upon a defendant convicted of Class A

felony child molesting for one incident of performing oral sex on a five-year-old girl and

videotaping the incident.        Our supreme court reduced the sentence to forty years. 5

Buchanan, 767 N.E.2d at 974. Among other things, the court noted “that this crime was




5
  The court applied the “manifestly unreasonable” standard for reviewing sentences that was in effect at
the time.
                                                  10
committed without excessive physical brutality, the use of a weapon, or resulting physical

injury,” and was only a one-time occurrence. Id. at 973.

       Although Strickler has no criminal history, and his convictions are related solely

to a one-time non-violent occurrence, we find his case to be distinguishable from Rivers,

Monroe, and Buchanan. Most notably, J.F.’s age at the time of the incident makes

Strickler’s conduct undeniably outrageous. Our supreme court has observed, “a victim’s

age . . . suggests a sliding scale in sentencing, as younger ages of victims tend to support

harsher sentences. . . . The younger the victim, the more culpable the defendant’s

conduct.” Hamilton v. State, 955 N.E.2d 723, 727 (Ind. 2011). As a six-month-old, J.F.

was completely powerless to do anything to resist Strickler and she was unable to report

what he did to anyone. If Stapert had not confessed to Chambers, his conduct might

never have been discovered. Additionally, infecting a child with a sexually transmitted

disease certainly increases the egregiousness of a molestation. See Brown v. State, 760
N.E.2d 243, 247 (Ind. Ct. App. 2002), trans. denied.          Strickler took advantage of

Chambers’s generosity in allowing him to live in her apartment by preying on her infant

child. And, he continues to shift the blame for what happened onto Stapert, failing to

take responsibility for his actions as a grown man. All things considered, we cannot say

that Strickler’s 100-year aggregate sentence is inappropriate in light of the nature of the

offense and his character.

                                        Conclusion

       The trial court did not abuse its discretion in sentencing Strickler, and his sentence

is not inappropriate. We affirm.

                                             11
     Affirmed.

BRADFORD, J., and BROWN, J., concur.




                                       12